DETAILED ACTION 
This Office Action is responsive to the communications filed 8/10/2018 including a preliminary amendment.  Claims 1-15 are pending and subject to the following restriction requirement.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.  Claim(s) 1-7 are drawn to a system comprising: a computing device comprising executable instructions to: authenticate the computing device to a first .
Group II.  Claim(s) 8-13 are drawn to a non-transitory computer-readable medium containing instructions executable by a processor to cause the processor to: disconnect a computing device from a first wireless network responsive to the computing device entering a sleep state; provide, from a basic input/output system (BIOS) of the computing device while the computing device is in the sleep state, a wireless parameter for a second wireless network dedicated to device management; connect, utilizing the wireless parameter, the computing device to the second wireless network while the computing device is in the sleep state; disconnect the computing device from the second wireless network responsive to detecting, by the computing device, a wake packet on the second wireless network; transition the computing device to an active state subsequent to disconnecting the computing device from the second wireless network; and reconnect the computing device to the first wireless network by authenticating the computing device with the first wireless network utilizing an operating system of the computing device.
Group III.  Claim(s) 14-15 are drawn to a method comprising: disconnecting a computing device authenticated with a first wireless network from the first wireless network responsive to the computing device entering a sleep state; configuring a wireless network interface controller card of the computing device with a wireless .
A finding of lack of unity can be satisfied by showing that “a priori” or “a posteriori” is not satisfied.  Analysis of “a priori” is explained in Rule 13.1 of the Patent Cooperation Treaty (PCT), by stating that "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept” and Rule 13.2 wherein the rule states that "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Lack of unity may therefore be directly evident “a priori”, that is, before considering the claims in relation to any prior art, if there are no technical features common to all the independent claims (PCT Rule 13.1, 35 U.S.C. 371, see also https://www.uspto.gov/web/offices/pac/mpep/s1850.html).  If there are special technical features common to the independent claims, then the analysis requires determining whether “a posteriori” is satisfied.  Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of 
The inventions listed in Groups I, II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.  Claim 1 is directed to system comprising instructions to implement a first level of security by a first wireless network while in an active state and provide a wireless parameter for a second wireless network implementing a second level of security.  Claim 8 is directed to disconnecting a computing device from a second wireless network responsive to detecting, by the computing device, a wake packet on the second wireless network and reconnecting the computing device to the first wireless network by authenticating the computing device with the first wireless network utilizing an operating system of the computing device.  Claim 14 is directed to disconnecting a computing device authenticated with a first wireless network from the first wireless network responsive to the computing device entering a sleep state and configuring a wireless network interface controller card of the computing device with a wireless parameter for a second wireless network dedicated to wake packet traffic, wherein the wireless packet is retrieved by a basic input/output system of the computing device while in the sleep state.  Therefore, the sets of claims lack “a priori” unity because they lack corresponding special technical features.
Alternatively, even if a broad special technical feature common to the three groups is recognized, the claim sets lack “a posteriori” unity.  A broad special technical 
Bachmann (US 2009/0059829) discloses disconnecting from a first wireless network responsive to entering a sleep slate (para. [0035]); providing a wireless parameter for a second wireless network (paras. [0121], [0143]) and connecting the second wireless network while in the sleep state (paras. [0042], [0099]).   
Brown (US 2010/0077190) discloses providing a parameter from a basic input/output system (BIOS) of the computing device (para. [0015]).  
It would have been obvious to one ordinary skill in the art at the time of the invention to integrate Brown’s method of providing the parameter from the BIOS with the system of Bachmann so that the parameters retrieved from and stored in the BIOS would survive a re-flash of the main the flash storage (Brown, para. [0015]).
Consequently, the limitations of the special technical feature are obvious over the prior art.  
Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack “a posteriori” unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438